       Case 3:20-cv-08016-DLR Document 10 Filed 02/11/20 Page 1 of 3



1    Ryan D. Watstein (admitted pro hac vice)
     Florida Bar No. 93945
2    rwatstein@kcozlaw.com
3    Adamson B. Starr (admitted pro hac vice)
     Georgia Bar No. 212325
4    astarr@kcozlaw.com
5    KABAT CHAPMAN & OZMER LLP
     171 17th Street, Suite 1550
6    Atlanta, Georgia 30363
     Telephone: (404) 400-7300
7    Fax:       (404) 400-7333
8
     Attorneys for Defendant All Reverse Mortgage, Inc.
9
                             UNITED STATES DISTRICT COURT
10
                              FOR THE DISTRICT OF ARIZONA
11                                   (Prescott Division)
12   Brenda Whittaker, individually and on
     behalf of all others similarly situated,      Case No. 3:20-cv-08016-DLR
13
14                        Plaintiff,               Defendant All Reverse Mortgage,
                                                   Inc.’s Consent Motion for Extension of
15   vs.                                           Time to Answer or Otherwise
16   All Reverse Mortgage, Inc.,                   Respond to Plaintiff’s Complaint
                                                   (First Request)
17                        Defendant.
18
            Under Civil Local Rule 7.3, Defendant All Reverse Mortgage, Inc. (“Defendant”)
19
     moves this Court for a twenty-one (21) day extension of time to answer or otherwise
20
     respond to the Complaint (Dkt. 1) in this action, and states as follows:
21
            1.     Plaintiff Brenda Whittaker filed this action on January 16, 2020. (Dkt. 1.)
22
            2.     Plaintiff served Defendant on January 21, 2020, which makes February 11,
23
     2020, the initial deadline for Defendant to file its responsive pleading. See Fed. R. Civ.
24
     P. 12(a)(1)(A)(i).
25
            3.     Defendant is still pursuing its investigation of the asserted allegations and
26
     requires additional time to complete that investigation and prepare an appropriate
27
     response to the Complaint.
28

                                                  1
       Case 3:20-cv-08016-DLR Document 10 Filed 02/11/20 Page 2 of 3



1           4.     Accordingly, Defendant asks for a short twenty-one (21) day extension of
2    its response deadline—through and including March 2, 2020.
3           5.     The requested extension is for good cause and is not designed to delay the
4    ultimate resolution of this case.
5           6.     Plaintiff’s counsel has consented to Defendant’s request for this extension
6    of time.
7           7.     This is Defendant’s first request for extension of time to respond to
8    Plaintiff’s Complaint.
9           8.     Fed. R. Civ. P. Rule 6(b) vests this Court with broad discretion to grant this
10   extension.
11          9.     Under L.R. Civ. 7.1(b)(2), Defendant has attached a proposed order for the
12   Court’s consideration as Exhibit A.
13
14          For these reasons, Defendant respectfully requests that the Court grant it until
15   March 3, 2020, to answer or otherwise respond to the Complaint.
16
     DATED: February 11, 2020                  KABAT CHAPMAN & OZMER LLP
17
                                               /s/ Adamson B. Starr
18
                                               Adamson B. Starr (admitted pro hac vice)
19
                                               Counsel for Defendant
20
21
22
23
24
25
26
27
28
                                                  2
       Case 3:20-cv-08016-DLR Document 10 Filed 02/11/20 Page 3 of 3



1                               CERTIFICATE OF SERVICE
2           I certify that on today I filed DEFENDANT ALL REVERSE MORTGAGE,
3    INC.’S CONSENT MOTION FOR EXTENSION OF TIME TO ANSWER OR
4    OTHERWISE          RESPOND         TO     PLAINTIFFS’         COMPLAINT           (FIRST
5    REQUEST) with the Clerk of Court using the CM/ECF system which automatically
6    sends a notice of electronic filing to the following counsel of record in this action:
7           Penny K. Koepke                        Patrick H. Peluso
            Maxwell & Morgan, P.C.                 Taylor T. Smith
8           4854 E. Baseline Road, Suite 104       Woodrow & Peluso, LLC
9           Mesa, Arizona 85206                    3900 East Mexico Avenue, Suite 300
            (480) 833-1001                         Denver, Colorado 80210
10          pkoepke@holaw.biz                      (720) 213-0675
11                                                 ppeluso@woodrowpeluso.com
                                                   tsmith@woodrowpeluso.com
12
     DATED: February 11, 2020                   /s/ Adamson B. Starr
13                                              Adamson B. Starr
14
                                                Counsel for Defendant
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                   3
